DETAILED ACTION
The instant application having Application No. 17/156,119 filed on  is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Ould-Ahmed-Vall et al. (US 2016/0179523), Dupont De Dinechin et al. (US 2015/0339101), Lee et al. (US 5,170,370), and “Bit Matrix Multiplication in Commodity Processors” by Hilewitz et al.  
Ould-Ahmed-Vall discloses an instruction for performing bit matrix multiplication comprising an opcode, a location identifier of a column vector of a bit matrix, a location identifier of a Boolean vector, and an immediate, wherein the immediate indicates an index position of a bit in the Boolean vector.  Dupont De Dinechin discloses a bit matrix multiplication instruction comprising an opcode, a location identifier of a first source multi-dimensional bit matrix, a location identifier of a second source multi-dimensional bit matrix, and a location identifier of a destination multi-dimensional bit matrix.  Hilewitz also discloses a bit matrix multiplication instruction that specifies first and second source matrices and a destination matrix.  Lee discloses a sequence of instructions for performing a bit matrix multiplication e.g. on a Cray supercomputer.
However, none of the closest found prior art teaches a bit matrix multiplication instruction comprising an operation selector that selects a logical operation to perform on corresponding row/column bit values from the first and second source bit matrix, wherein the logical operation is selected from at least a logical AND operation and a logical exclusive OR operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182